DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 1-10 and 21-31 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 30 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. While there is support for two electrodes and “the two electrodes 2 extend in a substantially Y-shaped or T-shaped manner away from the connecting portion 4” (see paragraph 44 of US Patent Publication 20210121680 A1) but, there is no support for the electrodes themselves being “in a Y-shaped or T-shaped manner on the connecting portion”.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-6, 8, 10, 21, 23, 25-26 and 28-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation “the part manufactured from a relatively soft material” in line 6. There is insufficient antecedent basis for this limitation in the claim since there is no disclosure of “a part” that is “manufactured from a relatively soft material”. Further clarification is required. Additionally, it is unclear what is considered “the part”.  
Claim 6 recites the limitation “the part manufactured from a relatively hard material” in line 5. There is insufficient antecedent basis for this limitation in the claim since there is no disclosure of “a part” that is “manufactured from a relatively hard material”. Further clarification is required. Additionally, it is unclear what is considered “the part”.  

Claim 8 recites “wherein two electrodes are provided” in line 2. It is unclear if these are the same electrodes as the “at least one electrodes” recited in claim 1 or additional electrodes. Further clarification is requested. 
Regarding claim 10, the phrase "in particular" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention. 
Claim 21 recites the limitation “said electrodes” in line 3. There is insufficient antecedent basis for this limitation in the claim since claim 1 recites “at least one electrode”. It is additionally, unclear if the “said electrode” is referring to the “at least one electrode” in claim 1 or is an additional electrode. Further clarification is required. 
As to claim 23, it is unclear what range is for the angle “about 5° and about 30°” or “about 10° to about 20°”. 
NOTE: the examiner recommends amending claim 23 to further limit the angle from “about 5° and about 30°” (recited in claim 22) to “about 10° to about 20°” (e.g., “wherein the angle further comprises”…) or amend the claim to depend on claim 2. 
As to claim 25-26, it is unclear what the range is considered to be. The examiner recommends amending the claim to further limit the Shore hardness range recited in claim 24 (e.g., “wherein the hardness range further comprises”) or change the dependence to “claim 3”. 
As to claim 28-29, it is unclear what the range is considered to be. The examiner recommends amending the claim to further limit the Shore hardness range recited in claim 27 (e.g., “wherein the hardness range further comprises ”) or change the dependence to “claim 4”. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7, 9-10, 21-23 and 30-31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Litvak (US 8364274 B1).

    PNG
    media_image1.png
    343
    427
    media_image1.png
    Greyscale
As to claim 1, Litvak discloses an electrode assembly comprising at least one electrode (electrodes, depicted as 130 in Figure 3) and a holding portion configured to hold the electrode assembly at an ear of a patient (see Figure 3, for example), the electrode being mounted at an inner end of the holding portion (see Figure 3, for example), wherein the holding portion comprises three sections (see replica of Figure 3 with the sections are depicted as “A” “B” and “C” at right ), a first outer portion curved or bent in the shape of an earpiece (section depicted as A; since the portion is part of the earpiece (i.e., part of the BTE (behind-the-ear) earpiece), the examiner considers the portion to be “curved or bent in the shape of an earpiece”), a second intermediate portion directly adjoining the first portion and bent towards the first portion (section depicted as “B” in the replica of Figure 3), and a third inner portion (depicted as “C” in the replica of Figure 3 above) directly adjoining the second portion and extending inwardly from both said first and second portions and back towards said first portion (see Figure 3).
As to claim 2, Litvak discloses the connecting portion (port, depicted as 131 in Figure 3) is inclined relative to the holding portion at an angle (see Figure 3, for example).
As to claim 3, since the connecting portion (port, depicted as 131 in Figure 3) is disposed in the holding portion, the examiner considers the holding portion and the connecting portion to be manufactured from materials of similar hardness.
As to claim 4, since the connecting portion (port, depicted as 131 in Figure 3) include electrode attachment means for the electrodes (see Figure 3), the holding portion and the connecting portion are at least partly manufactured from materials of different hardness. 
As to claim 5, as best understood in light of the rejection under 35 U.S.C. 112 above, since Litvak discloses the holding portion and the connecting portion are at least partly manufactured from materials of different hardness, Litvak discloses “the holding portion is largely manufactured from a relatively hard material and the connecting portion as well as a section of the holding portion adjoining the connecting portion are manufactured from materials of different hardness”. In addition, the examiner, as best understood, also considers Litvak to disclose “the part manufactured from a relatively hard material is inserted, embedded or sunk in the part manufactured from a relatively soft material”.
As to claim 6, as best understood in light of the rejection under 35 U.S.C. 112 above, since Litvak discloses the holding portion and the connecting portion are at least partly manufactured from materials of different hardness, Litvak discloses “the holding portion is largely manufactured from a relatively soft material and the connecting portion as well as a section of the holding portion adjoining the connecting portion are manufactured from materials of different hardness”. In addition, the examiner, as best understood, also considers Litvak to disclose “the part manufactured from a relatively hard material is inserted, embedded or sunk in the part manufactured from a relatively soft material”.
As to claim 7, Litvak discloses a cable (connection means between the port 131 and electrode(s) 130, see Figure 3) associated with the at least one electrode extends along the holding portion or within the holding portion and leaves the holding portion at an end of the holding portion opposite to the electrode (e.g., see Figure 3).
As to claim 9, Litvak discloses the at least one electrode and the holding portion are arranged such that the access to the auditory canal of the patient is not blocked or impeded by the electrode assembly when the electrode assembly is arranged on the ear of the patient (see Figure 3, for example; also see col. 6, lines 26-34, for example).
As to claim 10, as best understood in light of the rejection under 35 U.S.C. 112 above, Litvak discloses nerve stimulation via the electrode assembly. 
In addition, the functional language and introductory statement of intended use of claim 10 has been carefully considered but are not considered to impart any further structural limitations over the prior art. Since Litvak utilizes nerve stimulation as claimed by the Applicant, Litvak is therefore capable of being used in transcutaneous vagus nerve stimulation. In addition nothing prevents Litvak from stimulating the transcutaneous vagus nerve. Therefore, the nerve stimulation of Litvak is capable of being applied to the transcutaneous vagus nerve. 
As to claim 21, as best understood in light of the rejection under 35 U.S.C. 112 above, Litvak discloses a connecting portion (port, depicted as 131 in Figure 3) adjoining an end of said third portion (see replica of Figure 3 above) opposite said second portion, and on which said electrode is mounted (see Figure 3; electrodes are connected via the port and thus “mounted” in the connecting portion).
As to claims 22-23, as best understood in light of the rejection under 35 U.S.C. 112 above, Litvak discloses the connecting portion is inclined relative to the holding portion at an angle between about 10° and about 20° (see Figure 3, for example).
As to claim 30, as best understood in light of the rejection under 35 U.S.C. 112 above, Litvak discloses two electrodes mounted in a Y-shaped on the connecting portion (see Figure 3; the wires connecting electrodes form a “Y” shape).
As to claim 31, Litvak discloses the third portion is arranged at substantially right angles to the second portion and the connecting portion (see Figure 3, for example).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 8 and 24-29 are rejected under 35 U.S.C. 103 as being unpatentable over 
As to claim 8, Litvak discloses the invention substantially as claimed with electrodes but does not explicitly disclose they are “manufactured from coated titanium (Tiz)”. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the electrode materials of Litvak in order to provide the predictable results of optimizing function and cost of the medical device. Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416 (See MPEP 2144.07).
As to claims 24-29, Litvak discloses the invention substantially as claimed but does not explicitly disclose the holding portion and the connecting portion are at least partly manufactured from relatively hard materials with a Shore hardness in the range of about 45 ShoreD to about 55 ShoreD, and/or from relatively soft materials with a Shore hardness in the range of about 80 ShoreA to about 88 ShoreA. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the materials of the components of Litvak in order to provide the predictable results of optimizing function and cost of the medical device. Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416 (See MPEP 2144.07).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSSA M ALTER whose telephone number is (571)272-4939. The examiner can normally be reached M-F 7am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALYSSA M ALTER/Primary Examiner, Art Unit 3792